JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00564-CV

JENAUHD M. BRADFORD, ANTOINE A. BROWN, DAVID A. CONAWAY, SHAWN
T. DEVILLE, RAY A. FIELDS, DERRICK L. HENDERSON, JAMES M. JOHNSON,
CURTIS LEE III, GUS PAIGE III, ANTHONY C. PRICE, MARTIN C. RHODES AND
CEDRIC D. WARD,
                                          Appellants

                                              V.

              PALLETIZED TRUCKING, INC. AND SAIA, INC., Appellees

    Appeal from the 113th District Court of Harris County (Tr. Ct. No. 2012-30947).

         This case is an appeal from the final judgment signed by the trial court on February
20, 2015. After due consideration, the Court grants the motion to dismiss the appeal filed
by appellees. Accordingly, the Court dismisses the appeal.

         The Court orders that costs be taxed against appellants.

         The Court orders that this decision be certified below for observance.

Judgment rendered October 29, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.